Case 2:19-cv-14332-RLR Document 5 Entered on FLSD Docket 10/07/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 19-14332-CIV-ROSENBERG/MAYNARD

 DAVID POSCHMANN,

               Plaintiff,
 v.

 6080 COLLINS MANAGER, LLC

             Defendant.
 __________________________________/

                                 NOTICE OF SETTLEMENT

        Plaintiff, by and through his undersigned counsel, hereby informs the Court that this

 matter has been resolved.

        Dated: October 7, 2019

                                                     s/Drew Levitt
                                                     Drew M. Levitt
                                                     Florida Bar No. 782246
                                                     drewmlevitt@gmail.com
                                                     Lee D. Sarkin, Esq.
                                                     Florida Bar No. 962848
                                                     Lsarkin@aol.com
                                                     4700 N.W. Boca Raton Boulevard
                                                     Suite 302
                                                     Boca Raton, Florida 33431
                                                     Telephone (561) 994-6922
                                                     Attorneys for Plaintiff




                                                1
